Order Supreme Court, Bronx County (Douglas E. McKeon, J.), entered January 6, 2006, which denied defendant’s motion for summary judgment, with leave to renew at the time the action is scheduled for trial, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Despite the unusual circumstances alluded to by the motion court, plaintiff has failed to establish that her fall was due to any negligence of defendant. Concur—Buckley, P.J., Andrias, Marlow, Nardelli and Catterson, JJ.